DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 5/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the anode side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, 

Claim 20 recites the limitation "the cathode side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the cathode side” will be interpreted as “a cathode side”.  Further, claims 21-35 are rejected since they depend from claim 20.

Claim 20 recites the limitation "the cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the cells” will be interpreted as “cells”.  Further, claims 21-35 are rejected since they depend from claim 20.

Claim 21 recites the limitation "the cathode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the cathode” will be interpreted as “the cathode side”.

Claim 21 recites the limitation "the lowest rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the lowest rate” will be interpreted as “a lowest rate”.

Claim 27 recites the limitation "the fuel cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, 

Claim 27 recites the limitation "the balance of plant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the balance of plant” will be interpreted as “a balance of plant”.  Further, claim 35 is rejected since it depends from claim 27.

Claim 30 recites the limitation "the cathode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the cathode” will be interpreted as “the cathode side”.  Further, claim 31 is rejected since it depends from claim 30.

Claim 31 recites the limitation "the fan used under normal running conditions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the fan used under normal running conditions” will be interpreted as “a fan used under normal running conditions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 25-31 and 34-35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Joos (US 2015/0064509).
Regarding claim 20, Joos discloses in Figs 1-6, a method of starting ([0002]) a fuel cell module ([0025]) comprising the steps of, dispersing hydrogen ([0074]) through an anode side (ref 21) of the module ([0025]); blowing air ([0075], [0106]) through a cathode side (ref 41) of the module ([0025]) using power from a battery ([0075], [0106]) while providing pressure ([0074]) on the anode side (ref 21) of the module ([0025]) effective to ([0074]) allow cells (refs 200) of the module ([0025]) to increase in voltage ([0088], [0106]); and, converting the module ([0025]) to a running state after the cells (ref 200) of the module reach at least a minimum voltage ([0074], [0076], [0081], [0089], [0106], [0107]).



Regarding claim 22, Joos discloses all of the claim limitations as set forth above and also discloses dispersing hydrogen comprises opening and then closing ([0063], [0077]) a hydrogen inlet valve (ref 12).

Regarding claim 23, Joos discloses all of the claim limitations as set forth above and also discloses dispersing hydrogen comprises releasing hydrogen through a forward pressure regulator (ref 14, [0048]).

Regarding claim 25, Joos discloses all of the claim limitations as set forth above and also discloses the minimum voltage ([0076], [0107]) is indicated by at least one charged cell or a monitored group of cells being charged to not have a negative voltage when the module is run ([0076], [0107]).

Regarding claim 26, Joos discloses all of the claim limitations as set forth above and also discloses the minimum voltage is indicated by at least one charged cell or a monitored group of cells being above a threshold charge ([0076], [0107]).



Regarding claim 28, Joos discloses all of the claim limitations as set forth above and also discloses the running state is characterized by the module being provided with a continuous supply of hydrogen ([0074], [0075], [0077]).

Regarding claim 29, Joos discloses all of the claim limitations as set forth above and also discloses monitoring voltages ([0076], [0107]) of the cells in the module ([0025]) for the appearance of the minimum voltage in each cell or monitored group of cells ([0076], [0107]).

Regarding claim 30, Joos discloses all of the claim limitations as set forth above and also discloses air is blown through the cathode side (ref 41) by a fan (ref 400).

Regarding claim 31, Joos discloses all of the claim limitations as set forth above and also discloses the fan (ref 400) is smaller than a fan used under normal running conditions (ref 60, a blower, is a compressor which is larger than a fan, [0098]).

Regarding claim 34, Joos discloses all of the claim limitations as set forth above and also discloses the threshold charge ([0076]) is 50% of its nominal voltage ([0076]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Joos (US 2015/0064509) as applied to claim 20 above.
Regarding claims 24, 32, and 33, Joos discloses all of the claim limitations as set forth above.  Further, Joos discloses the fuel cell module optionally includes a recirculation pump (ref 16, [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the module includes a structural configuration not including a recirculating path for hydrogen.  Thus it is obvious that Joos discloses a configuration wherein the anode side of the module is closed without being vented or recirculating hydrogen.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725